        Case 1:17-cv-01675-AWI-SAB Document 82 Filed 06/11/20 Page 1 of 2



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   BARRY LEE BROOKINS,                             )   Case No. 1:17-cv-01675-AWI-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DIRECTING DEFENDANTS TO FILE A
13          v.                                           RESPONSE TO PLAINTIFF’S MOTION
                                                     )   REQUESTING A COPY OF HIS MEDICAL
14                                                   )   RECORD
     M. HERNANDEZ, et al.,
                                                     )
15                  Defendants.                      )   [ECF No. 77]
                                                     )
16                                                   )

17          Plaintiff Barry Lee Brookins is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19          On June 10, 2020, Plaintiff filed a motion requesting the Court direct prison officials to

20   provide him with a copy of his medical record to assist in drafting an opposition to Defendants’

21   pending motion for summary judgment. (ECF No. 77.) Plaintiff attaches a copy CDCR

22   memorandum, dated May 13, 2020, regarding his request for a copy of his medical record. The

23   memorandum states as follows:

24          We received your CDCR 7385 form, requesting copies of your Medical Records.

25          The CDCR’s priority is to protect the health and well-being of our staff and the offender
            population as well as provide a safe environment. Therefore, due to COVID-19 Precautions,
26
            Inmate/Patients are being seen for Urgent/Emergency appointments only.
27
            Your form will be kept in our office and once we are cleared to ducat you to Central Health to
28          pick up your records, we will do so.
                                                         1
        Case 1:17-cv-01675-AWI-SAB Document 82 Filed 06/11/20 Page 2 of 2



1             Please do not send another request for your records unless you are requesting different dates
              and/or documents.
2
     (Mot. at 3, ECF No. 77.)
3
              Based on the response from CDCR, the Court cannot determine if and/or when Plaintiff will be
4
     granted access to his medical records. Therefore, the Court finds a response by Defendants necessary
5
     to address Plaintiff’s motion. Accordingly, within ten (10) days from the date of service of this order,
6
     Defendants shall file a response to Plaintiff’s motion and address whether Plaintiff has access or when
7
     he will have access to his medical records.
8
9
     IT IS SO ORDERED.
10
11   Dated:     June 11, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
